Citation Nr: 1428893	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-43 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for a lumbar spine condition, to include degenerative joint disease (DJD).

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1981 to December 1983.  She also had prior and subsequent service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Louisville, Kentucky.

The issue of entitlement to nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Report of General Information, November 2013 (VVA).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A.  Acquired Psychiatric Disorder

The Veteran served on active duty in the Army from January 1981 to December 1983.  She had prior and subsequent service in the Army Reserves, including active duty for training from November 30, 1979 to May 31, 1980.  See DA Form 2-1; compare to Formal Finding of Unavailability, October 2009.

She claims that she has an acquired psychiatric disorder, including PTSD, anxiety, or depression, that was caused by military sexual trauma (MST) in 1979 during basic training (as a reservist).  Specifically, she has reported that she was raped during basic training.  She also alleges that she experienced sexual harassment by her fellow soldiers and supervisors, and that she was reprimanded several times for responding in a sexual manner (she also has reported having had boundary issues at that time and a prior history of childhood trauma), albeit not entirely clear whether this allegedly occurred during her service as a reservist or during her regular active duty in the Army.  See VA Treatment Records, June 2005, April 2010; Claim, October 2006.  

As an initial matter, the Board notes that the Veteran's VA and private treatment records reflect that she has been followed for depression since 2000.  See, e.g., VA Treatment Records, March 2000, December 2004, November 2006, March 2009.  A VA clinician noted in a February 2005 record that she had seen the Veteran several years prior for therapy (which particular records are not in the claims file).  The Board also notes that a March 2006 record reflects diagnosed anxiety.  A July 2007 PTSD screen was negative.  

Service connection may generally be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  This includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  38 U.S.C.A. §§ 101(24), 106 (West 2002).  VAOPGCPREC 8-2001 explains that PTSD resulting from MST that occurred during IDT may be considered disability on account of an "injury" for purposes of section 101(2) and (24); General Counsel noted in VAOPGCPREC 8-2001 that "forcible rape involves sexual intercourse effected by force, duress, or intimidation" by definition, and that "it involves a malicious physical assault on the victim."

The Board notes that none of the Veteran's service treatment records have been associated with the claims file except for her May 1979 enlistment examination and report of medical history, which reflect that she checked the box indicating that she had experienced depression or excessive worry, and the examining physician noted on the report that she occasionally feels lonely or depressed.  The Veteran asserts that she experienced a panic attack during her active duty for training in Fort Gordon (during her reservist service between November 1979 and May 1980).  She also asserts that she was hospitalized during her two-week training during her reservist service (but did not provide any specific dates or location), and that during her regular active service in Germany, she was treated a few times for depression at the Rhine-Main base hospital (sometime between September 1982 and December 1983, see DD Form 2-1).  See Notice of Disagreement, September 2008; Statement, October 2009.  

With regard to the Veteran's missing service treatment records, the Board acknowledges that in November 2006, a negative response was received from a PIES request to the National Personnel Records Center (NPRC) for the records, including relating to her service both as a reservist from November 1979 to May 1980, and in the Army from January 1981 to December 1983 (but not relating to her later reservist service until February 1987).  The response said that "the disposition of this Veteran's service medical records is unknown."  The RO sent a February 2007 letter to the Veteran explaining that the records were unable to be obtained, and requesting that the Veteran submit any of the records in her possession.  Meanwhile, the RO prepared a February 2007 formal finding of the unavailability of the Veteran's service treatment records (which mistakenly cited a November 2006 follow-up letter to the Veteran, which was actually the VCAA letter).  

The Board notes that it appears that the Veteran's service treatment records are unavailable due to the fault of the Veteran, because a November 1986 personnel record reflects that the Veteran had been given her medical and dental records when she left the intelligence school at Fort Bragg, and that she "would not return the health and dental records."  By way of background, a July 1986 personnel record from Fort Bragg reflects that the Veteran was terminated from the intelligence analyst course and recommended for another military occupational specialty, and that she departed Fort Bragg on June 27, 1986 to return to her home station.  She was discharged in February 1987.

Regardless, the Board finds that in light of VA's duty to assist, a remand is necessary so that the RO may make a further attempt to obtain copies of the Veteran's service treatment records - for her reservist service, and for her regular active service - beyond one request to NPRC via PIES, including by requesting a copy from her Reserve unit.  38 C.F.R. § 3.159(c)(2) (2013).  Also, a request should be made for copies of any of the Veteran's treatment records from the base hospital in Rhine-Main, Germany dated between September 1982 and December 1983.  In addition, the RO should send a letter to the Veteran requesting that she identify the dates and location of her alleged hospitalization during the two-week reservist training that she noted in her September 2008 notice of disagreement.

With regard to the lack of confirmed stressors noted by the RO (see October 2009 formal finding), the Board notes that 38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than a veteran's service records may corroborate a stressor incident, including statements from family members, roommates, fellow service members, or clergy, or evidence of behavior changes such as episodes of panic attacks without an identifiable cause.

"VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."  38 C.F.R. § 3.304(f)(5) (2013).

"VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5) (2013).

In this case, the Board acknowledges that there is no evidence of diagnosed PTSD.  Nevertheless, this does not obviate VA's duty to notify the Veteran under the VCAA.  The Board adds that the Veteran appears to allege that she also has depression and anxiety due to her alleged MST.

In that regard, although the Board acknowledges November 2006, February 2009, and April 2009 VCAA letters were sent to the Veteran, as noted by the Veteran's representative in his informal hearing presentation, none of these notices advised her of the alternate types of evidence that may corroborate her claimed in-service MST under 38 C.F.R. § 3.304(f)(5).  Therefore, a remand is necessary to provide her with the requisite notice of the types of evidence that may corroborate her claimed MST.

In addition, as noted above, the February 2005 VA treatment record from the Lexington, Kentucky VA medical system reflects that the clinician noted that she had treated the Veteran several years ago (mental health), yet these records are not in the claims file.  Therefore, on remand, the RO should request that the Veteran identify her dates of treatment for mental health at the Lexington, Kentucky VA medical system prior to 2005, and any records so identified should be associated with the claims file.

The Board acknowledges that the Veteran noted in an October 2009 statement that she had received treatment shortly after service at a private facility in North Carolina.  In that regard, however, the RO sent a letter to the Veteran requesting that she identify the dates and location of treatment and provide the requisite Form 21-4142 authorization, but she never responded with that information.

The Veteran has not been provided with a VA examination relating to her claim.  As shown above, VA treatment records in the claims file reflect that she has been diagnosed with depression and anxiety, and that she has reported that she experienced MST in service.  Also, as briefly noted above, her service personnel records from 1986 (during her reservist service) reflect that she was experiencing issues with her performance in the intelligence analyst program, and that she was terminated from that program.  In light of 38 C.F.R. § 3.304(f)(5), the Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, and anxiety, and to obtain an opinion as to whether the evidence of record indicates that the alleged MST occurred.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Lumbar Spine

The Veteran also claims generally that she has a lumbar spine condition, to include DJD, that is related to her active service.  The Board notes that to date, she has not asserted any particular incident or injury in service.

The Veteran's VA treatment records reflect that she has been followed for complaints of back pain, and diagnosed lumbar disc disease.  See December 2008, September 2009.  

The Board notes by way of background that the Veteran's Social Security Administration (SSA) records have been associated with the claims file, which indicate that she is in receipt of benefits relating to her back condition.  Several private treatment records included in her SSA records reflect that the Veteran injured her back in an April 1992 while driving a bus for work, followed by complaints of back pain and a diagnosed sprain or strain.  See, e.g., University of Kentucky Hospital (UKH), December 1992; Bluegrass Ortho, July 1992.  A January 1993 lumbar spine MRI (UKH) revealed, among other things, disc degeneration and small disc bulges.  Subsequent private treatment records reflect that the Veteran again injured her back in a July 1997 motor vehicle accident.  VA treatment records reflect that the Veteran was scheduled for surgery at the University of Kentucky Hospital for October 2005.

Regardless, as noted above, none of the Veteran's service treatment records (except for her May 1979 enlistment examination and report of medical history) have been associated with the claims file.  Therefore, in light of VA's duty to assist, the Veteran's lumbar spine claim must be remanded so that any available service treatment records may be associated with the claims file.

The Board notes that the Veteran identified (in SSA records) various private treatment records that appear to be missing from the claims file, including as follows:

1) J.M., Chiropractor, Palmar Center, Lexington, Kentucky (around January 2001);
2) Dr. L., Cardinal Hill Hospital, Lexington, Kentucky (1994 to 1999);
3) Jefferson Rehabilitation Clinic, 535 W. 2nd Street, Lexington, Kentucky (May 1992 to October 1992); and 
4) Lexington Orthopedic Associates, 2537 Larkin Rd (no dates or town provided).
5) University of Kentucky Hospital (October 2005 back surgery).

Therefore, on remand, the above outstanding private treatment records identified by the Veteran should be obtained.

Also, the Veteran identified in SSA documents treatment at the VA medical center in Lexington, Kentucky relating to her back condition (and apparently for fibromyalgia) from 1992 to 2001.  The Board notes that the claims file includes VA treatment records from that facility dating back to 1997.  Therefore, a remand is also necessary so that any VA treatment records dated from 1992 to 1997 may be associated with the claims file. 

C.  Fibromyalgia

The Veteran also generally claims that she has fibromyalgia that is related to her active service.  Again, she has not at this advanced any particular contentions regarding the etiology of her claimed disability.

The Board notes by way of background that private treatment records dating back to 1997 included in the Veteran's SSA records reflect that a history of fibromyalgia was noted.  See July 1997 (Cardinal Hill Rehab), and October 1997 (SSA Examination, Cardinal Hill Rehab).  Subsequent private and VA treatment records reflect diagnosed fibromyalgia in 1999 and 2000, albeit it is not entirely clear based on a review of all of the Veteran's treatment records in the claims file whether the noted fibromyalgia related to complaints of neck, back, leg, or shoulder pain, or depression.  See Private treatment records, September 1999 and March 2000 (Cardinal Hill Rehab); VA Treatment Record, March 1999.  A December 2005 VA treatment record indicates that the Veteran was diagnosed with fibromyalgia in 2001 relating to her right shoulder after a negative MRI.  See December 2005; see also March 2001 (noting possible right shoulder impingement syndrome).  Subsequent VA treatment records have continued the diagnosis.  See August 2006.

As noted above, the Veteran's service treatment records (except for her May 1979 enlistment examination and report of medical history) are missing from the claims file and, therefore, this claim must also be remanded so that any available service treatment records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice "advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."  See 38 C.F.R. § 3.304(f)(5) (2013).

2.  Ask the Veteran to identify the dates and location of her alleged hospitalization (for mental health treatment) during her two-week training in the Reserves (as reported by her in her September 2008 notice of disagreement).  Associate with the claims file any such records identified by the Veteran.  If they are unable to be obtained, this should specifically be noted in the claims file, and the Veteran should be notified of such.

3.  Make further attempts to obtain copies of the Veteran's service treatment records from her service in the Army Reserves from November 1979 to May 1980 and from December 1983 to February 1987, as well as from her regular active service in the Army from January 1981 to December 1983, from all appropriate sources, including (but not necessarily limited to) from:

a) 417th QM Co., Scottsburg, Indiana;

b) 422d Civil Affairs Company, Greensboro, NC; and
c) 120th US Army Reserve Command, Ft. Jackson, SC.

Document all efforts to obtain such records in the claims file.  If her service treatment records are still not able to be located, the Veteran must be properly notified.

4.  Obtain any available service treatment records from the base hospital in Rhine-Main, Germany relating to treatment for depression sometime between September 1982 and December 1983.

Document all efforts to obtain such records in the claims file.  If her service treatment records are still not able to be located, the Veteran must be properly notified.

5.  Ask the Veteran to identify the dates she received mental health treatment at the VA medical system in Lexington, Kentucky prior to 2005 (as a February 2005 record notes that she was treated by the clinician there several years prior).  Associate with the claims file any such records identified by the Veteran.  Should any of these records be found to be unavailable, this should be specifically noted in the claims file, and notice of such should be sent to the Veteran.

6.  After all of the above development in paragraphs (1) to (5) has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, or anxiety.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  The examiner should be asked to provide a specific opinion as to:

a) Whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the claimed MST occurred; and 

b) Whether it is at least as likely as not that the Veteran has a current acquired psychiatric disorder, to include PTSD, depression, or anxiety, that is related to the claimed MST; or, that otherwise had its onset in service or is etiologically related to her active service.

c) If PTSD is not diagnosed, a rationale is requested.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

7.  Obtain any available private treatment records relating to the Veteran's claimed lumbar spine and fibromyalgia conditions as follows:

a) J.M., Chiropractor, Palmar Center, Lexington, Kentucky (around January 2001);
b) Dr. L., Cardinal Hill Hospital, Lexington, Kentucky (1994 to 1999);
c) Jefferson Rehabilitation Clinic, 535 W. 2nd Street, Lexington, Kentucky (May 1992 to October 1992);
d) Lexington Orthopedic Associates, 2537 Larkin Rd (no dates or town provided).
e) University of Kentucky Hospital (October 2005 back surgery).

To that end, request that the Veteran provide the requisite Forms 21-4142 authorizations.  Should any of these records be found to be unavailable, this should be specifically noted in the claims file, and notice of such should be sent to the Veteran.

8.  Associate with the claims file all of the Veteran's outstanding VA treatment records from the Lexington, Kentucky VA medical system dated from 1992 to 1997 relating to treatment for her claimed lumbar spine and fibromyalgia conditions. Should any of these records be found to be unavailable, this should be specifically noted in the claims file, and notice of such should be sent to the Veteran.

9.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If any claim(s) remains denied, she should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and her representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

